DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 7/20/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] comprising:
	[…] receiving a plurality of lighting source metric data inputs…sources;
	[…] compar[ing] pairs of the lighting source metric data inputs…sources; and
	[…] storing and providing outputs of outputs of deduplicated lighting source metric data;
	[…] merg[ing] together each one of the plurality of duplicative pairs…being stored […] and wherein the deduplication...sources.

In regard to Claim 10, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] comprising:
	[…] receiving a plurality of lighting source metric data inputs…sources;
	[…] transform[ing] each one of the plurality of lighting source metric data inputs…formats;
	[…] storing and providing outputs of outputs of transformed lighting source metric data;
	[…] select[ing] transformed ones of the lighting source metric data inputs…being stored […] depending on whether…formats.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., embodying Applicant’s abstract idea in software modules, employing a database, an application programming interface, a web page, a web service, a web spider function, a sourcing crowd system, employing artificial intelligence, a user interface, and/or employing natural language queries, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., embodying Applicant’s abstract idea in software modules, employing a database, an application programming interface, a web page, a web service, a web spider function, a sourcing crowd system, employing artificial intelligence, a user interface, and/or employing natural language queries,  these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., See, e.g., F50-53 in Applicant’s specification.

	
	
	
	
	

Response to Arguments
	Applicant argues on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    125
    690
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not state specifically what the basis or rationale of its argument is.  To the extent that Applicant is arguing that by claiming to use a database to store data they have thereby claimed patent eligible subject matter that argument is not persuasive.  Simply claiming employing such a a generic, well-known, and conventional software technique for a generic, well-known, and conventional purpose does not claim “significantly more” than an abstract idea. See, e.g., the CAFC’s opinion in Cxloyalty, Inc. v. Maritz Holdings, Inc., slip. op., at page 16 in regard to claiming a GUI and an API in addition to an abstract idea not rendering patent eligible subject matter.

	Furthermore, Applicant claims collecting data (e.g., lighting source metric data inputs), analyzing that data (e.g., comparing pairs of light source metric data inputs), and providing outputs based on that analysis (e.g., providing outputs of deduplicated lights source metric data) and the CAFC has held in, e.g., Electric Power Group that claims directed to such subject matter are patent ineligible under the two-part Mayo test as being directed to a mental process.  Also, Applicant claims a method of teaching someone how to better design, select and customize lighting and claims directed to teaching human subject how to better perform a task have been held patent ineligible under the two-part Mayo test as a method of organizing human activity in, e.g., In re Noble Systems Corporation (non-precedential).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715